Title: Thomas Jefferson to Albert Gallatin, 9 November 1812
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir Monticello Nov. 9. 12.
          A mr James Dinsmore of my neighborhood, a very honest & worthy man himself, is anxious that I should write to you on behalf of a brother of his who lives in the Missipi territory, and who wishes for the place of Reciever of the public monies in that territory now vacant. of the brother I know nothing personally. the one here gives me the strongest assurances of his worth, & if he is like himself he may be trusted with any thing. but you can get full & satisfactory information of him from mr Briggs, under whom he acted as deputy Surveyor, and who I believe with Fitz enjoyed his entire confidence.
          I sincerely condole with you on our misfortunes under Hull & Van Ranslaer. it is one of the greatest of our difficulties to be obliged to depend on guessing for our Generals until trial shall have pointed out some who have courage & conduct. I think Dearborne will not disappoint us: and Harrison being a man of sense & having given proofs of his courage we have a right to hope of him. ever affectionately yours
          
            Th:
            Jefferson
        